Exhibit 10.7
BLACKBOARD INC.
Restricted Stock Unit Agreement
Granted Under the Amended and Restated 2004 Stock Incentive Plan
     AGREEMENT made between Blackboard Inc., a Delaware corporation (the
“Company”), and Michael L. Chasen (the “Participant”).
     1. Grant of RSUs.
          On October 15, 2009 (the “Grant Date”) and subject to the terms and
conditions set forth in this Agreement and in the Blackboard Inc. Amended and
Restated 2004 Stock Incentive Plan (the “Plan”), the Company has granted to the
Participant Restricted Stock Units (“RSUs”) representing the right to receive
One Hundred Twenty Thousand (120,000) shares of common stock, $0.01 par value,
of the Company (the “Common Stock”). The shares of Common Stock issuable with
respect to the RSU shall be referred to as the “Shares”.
     2. Vesting and Forfeiture.
          (a) The RSUs shall vest in full on June 30, 2013 provided that the
Participant remains an Eligible Participant on June 30, 2013.
     (b) Notwithstanding the foregoing, (i) the RSUs shall vest in full on the
occurrence of a Change in Control Event, provided that the Participant remains
an Eligible Participant on the closing date of such Change in Control Event, and
(ii) in the event Participant is terminated without Cause, resigns with Good
Reason, dies or incurs a Disability, in each case prior to June 30, 2013, such
number of RSUs shall vest as indicated in Exhibit A using the number of whole
calendar months elapsed after June 30, 2009 to the date on which Participant is
no longer an Eligible Participant. The date upon which the RSUs vest shall be
referred to as the “Vesting Date”.
     (c) For purposes of this Agreement:
     (i) “Cause” shall mean (i) Participant’s non-feasance or material breach of
Participant’s employment agreement with Company then in effect, provided that
Company first provides Participant with written notice of such failure and
Participant fails to cure it within thirty (30) days of such notice; (ii) an act
or omission by Participant that constitutes gross misconduct, moral turpitude or
fraud; (iii) a conviction for, or a plea of “guilty” or “no contest” to, a
felony; or (iv) a material breach of any legally recognized duty owed to Company
(e.g., Participant’s duty of loyalty and confidentiality);
     (ii) “Disability” shall mean Participant’s inability to perform
Participant’s duties, even with reasonable accommodation, for more than
twenty-six (26) weeks, whether or not consecutive, in any twelve-month period;
     (iii) “Good Reason” shall mean (A) a material failure by Company to perform
its obligations under any employment agreement with Participant then in

 



--------------------------------------------------------------------------------



 



effect; (B) Participant’s material relocation outside of Participant’s current
residential area without Participant’s consent; or (C) a material diminution of
Participant’s compensation, duties, or responsibilities at any time or for any
reason other than for Cause; and
     (iv) “Eligible Participant” shall mean a Participant who has continuously
at all times since the Grant Date been, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
RSUs under the Plan; provided, however, that the Participant shall only be
considered an Eligible Participant until such time as he has a “Separation From
Service” (as defined below).
Except as otherwise provided in this Agreement, in the event that the
Participant ceases to be an Eligible Participant for any reason or no reason
prior to the Vesting Date, the RSUs shall be immediately and automatically
forfeited and the Participant shall have no further rights with respect thereto.
     3. Issuance of Shares and Rights to Vote and Receive Dividends.
     (a) Issuance Event.
               (i) No Shares shall be issued with respect to any vested RSUs
until the earlier of (A) the Participant’s “Separation From Service” from the
Company (as defined under Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder (“Section 409A”)) and (B) a
Section 409A Change in Control Event. The determination of whether and when a
Separation From Service has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h) or its successor provision. “Section 409A Change
in Control Event” shall mean an event or occurrence that constitutes both (i) a
Change in Control Event as defined in the Plan and (ii) a “change in control
event” as defined in Treasury Regulation Section 1.409A-3(i)(5)(i) or its
successor provision.
               (ii) Notwithstanding the foregoing, no later than thirty
(30) days following the date that an independent committee of the Board of
Directors approves the grant of the RSUs to Participant, Participant may deliver
a written election (the “2015 Election”) specifying that up to one-half (50%) of
any Shares with respect to vested RSUs be delivered to Participant on the
earliest of (A) December 31, 2015, (B) the Participant’s Separation From Service
and (C) a Section 409A Change in Control Event, with the remaining Shares that
are not subject to the 2015 Election being delivered in accordance with
Section 3(a)(i) above. In the event that the Participant does not timely make
the 2015 Election, then all of the Shares with respect to vested RSUs shall be
delivered in accordance with Section 3(a)(i) above.
The event that results in Shares with respect to vested RSUs being delivered to
the Participant shall be referred to as the “Issuance Event”.

- 2 -



--------------------------------------------------------------------------------



 



          (b) Issuance Date. Subject to the terms and conditions of this
Agreement (including any Withholding Tax obligations), as soon as practicable
after the Issuance Event, the Company shall issue one or more certificates
representing the vested Shares to the Participant or his estate, or, as directed
by the Participant, by book-entry credit into a brokerage account in the name of
Participant or his estate. The Company must, in any event, issue the applicable
Shares no later than the later of (i) December 31 of the calendar year in which
the Issuance Event occurs or (ii) two and one half (21/2) months after the
Issuance Event occurs; provided that in no event shall the Participant be able
to designate in which taxable year the Company issues the Shares.
Notwithstanding the foregoing, and solely to the extent necessary to avoid the
penalty provisions under Section 409A, if a Separation From Service is the
Issuance Event and the Participant is a “specified employee” (as defined under
Section 409A) on the date of the Separation From Service, then the issuance of
the Shares shall be delayed until the earlier of (i) the date that is six (6)
months plus one (1) day after the date of the Separation From Service and
(ii) the 10th day after the Participant’s date of death. The date on which the
Shares are issued to the Participant shall be referred to as the “Issuance
Date.”
          (c) Voting and Dividend Rights. Until the Issuance Date, the
Participant shall have no rights to any Shares or any rights associated with
such Shares, including without limitation dividend or voting rights. The
Participant shall receive Dividend Equivalent Rights on the Shares between the
applicable Vesting Date and the Issuance Date. “Dividend Equivalent Rights” mean
a credit to the account of the Participant, based on the number of vested RSUs
then credited to the Participant under this Agreement, equivalent to the cash,
stock or other property dividends declared by the Company with respect to the
Common Stock. Dividend Equivalent credits shall be deemed reinvested in
additional RSUs (or fractions thereof) by dividing the dollar amount of the
Dividend Equivalent credit by the Fair Market Value of a share of the Company’s
Common Stock on the payment date of the dividend. The resulting number of Common
Stock equivalents shall be added to the number of RSUs subject to this Agreement
and the Shares with respect thereto shall be delivered in accordance with this
Agreement on the Issuance Date.
     4. Acceleration/ Deferral.
          (a) Acceleration. In no event may the Company deliver the Shares to
the Participant earlier than the Issuance Event unless explicitly permitted or
required by Section 409A.
          (b) Deferral. In no event may the Company or the Participant defer the
delivery of the Shares beyond Issuance Event, unless such deferral is explicitly
permitted or required by Section 409A or otherwise complies in all respects with
Treasury Regulation Section 1.409A-2(b) related to subsequent changes in the
time or form of payment of nonqualified deferred compensation arrangements, or
any successor regulation.
     5. Transferability.
          This Agreement may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of (whether by operation of law or otherwise)
(collectively, a “transfer”), except that this Agreement may be transferred by
the laws of descent and distribution or as

- 3 -



--------------------------------------------------------------------------------



 



otherwise permitted under the Plan and Section 409A. The Participant may only
transfer the Shares that may be issued pursuant to this Agreement following the
Issuance Date.
     6. Taxes.
          (a) The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.
          (b) The Company’s obligation to deliver Shares to the Participant upon
the Issuance Date shall be subject to the satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements (“Withholding
Taxes”).
          (c) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
Withholding Taxes to be withheld with respect to the transactions contemplated
by this Agreement, including the vesting of the Shares. The Participant may
choose to execute Exhibit B to provide a method for satisfying the Withholding
Taxes or any other instruments required from time to time under the Company’s
policies.
     7. Securities Laws.
          Notwithstanding any other provision of the Plan or this Agreement, the
Company will not be required to issue, and the Participant may not sell, assign,
transfer or otherwise dispose of, any shares of Common Stock received with
respect to vested RSUs, unless (a) there is in effect with respect to the shares
of Common Stock received as payment of the RSUs a registration statement under
the Securities Act of 1933, as amended, and any applicable state or foreign
securities laws or an exemption from such registration, and (b) there has been
obtained any other consent, approval or permit from any other regulatory body
that the Committee, in its sole discretion, deems necessary or advisable. The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing Common Stock received as payment of the
RSUs, as may be deemed necessary or advisable by the Company to comply with such
securities law or other restrictions.
     8. Adjustments.
          In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin-off), or any other change in the corporate structure or shares
of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation), in order to prevent dilution or enlargement of the rights of the
Grantee, shall make equitable adjustments (which adjustments will be conclusive)
as to the number and kind of securities or other property (including cash)
covered by this grant of RSUs.

- 4 -



--------------------------------------------------------------------------------



 



     9. Provisions of the Plan.
          This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement. Any capitalized terms
used but not defined in this Agreement are defined in the Plan.
     10. Miscellaneous.
          (a) Section 409A. This Agreement is intended to comply with the
requirements of Section 409A and shall be construed consistently therewith.
          (b) Unsecured Creditor. This Agreement shall create a contractual
obligation on the part of Company to make payment of the RSUs credited to the
account of the Participant at the time provided for in this Agreement. Neither
the Participant nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. The Participant’s right to receive payments hereunder shall be
that of an unsecured general creditor of Company.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (d) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company or the Committee.
          (e) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.
          (f) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five calendar
days after deposit in the United States Post Office, by registered or certified
mail, postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10(f).
          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties related to the RSUs covered hereby, and
supersede all prior agreements and understandings relating to such RSUs.
          (h) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

- 5 -



--------------------------------------------------------------------------------



 



          (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (j) Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, RSUs
granted under the Plan or future RSUs that may be granted under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date indicated below.

            Blackboard Inc.
    Dated: October 15, 2009  By:   /s/ Matthew Small         Matthew Small     
  Chief Business Officer     

PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2004 Stock Incentive Plan.

            PARTICIPANT:
      /s/ Michael Chasen       Print Name:   Michael L. Chasen         

- 6 -



--------------------------------------------------------------------------------



 



         

Exhibit A
Special Vesting Schedule for Section 2(b)(ii)

              Number       Number     of Full       of Full     Months      
Months     Elapsed   Shares   Elapsed   Shares
1
  102   25   33,163
2
  306   26   35,816
3
  612   27   38,571
4
  1,020   28   41,428
5
  1,530   29   44,387
6
  2,142   30   47,448
7
  2,857   31   50,612
8
  3,673   32   53,877
9
  4,591   33   57,244
10
  5,612   34   60,714
11
  6,734   35   64,285
12
  7,959   36   67,959
13
  9,285   37   71,734
14
  10,714   38   75,612
15
  12,244   39   79,591
16
  13,877   40   83,673
17
  15,612   41   87,857
18
  17,448   42   92,142
19
  19,387   43   96,530
20
  21,428   44   101,020
21
  23,571   45   105,612
22
  25,816   46   110,306
23
  28,163   47   115,102
24
  30,612   48   120,000

- 7 -



--------------------------------------------------------------------------------



 



Exhibit B
Withholding Taxes
     To satisfy all Withholding Taxes due with respect to Participant’s RSUs,
the Participant agrees to the following:
     1. As a condition to receiving any Shares upon the Issuance Date, on the
date of this Agreement, the Participant must execute the Irrevocable Standing
Order to Sell Shares attached hereto, which authorizes the Company and a broker
designated by the Company (the “Broker”) to take the actions described in this
Paragraph 1 (the “Standing Order”). The Participant authorizes the Company to
transfer the Shares to the Broker to an account for the Participant’s benefit
(the “Account”) and authorizes the Broker to sell, at the market price and on
the Issuance Date the number of Shares that the Company has instructed Broker is
necessary to obtain proceeds sufficient to satisfy the Withholding Taxes. The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Exhibit A.
     2. The Participant understands and agrees that the number of Shares that
Broker will sell will be based on an estimate made by the Broker of the Shares
required to be sold to satisfy the Withholding Taxes. The Participant agrees
that the proceeds received from the sale of Shares pursuant to Paragraph 1 will
be used to satisfy the Withholding Taxes and, accordingly, the Participant
hereby authorizes Broker to pay such proceeds to the Company for such purpose.
The Participant understands that to the extent that the proceeds obtained by
such sale exceed the amount necessary to satisfy the Withholding Taxes, such
excess proceeds shall be deposited into the Account and in the event of a
shortfall, additional Shares may be sold and/or cash withholding may be required
from the Participant. The Participant further understands that any remaining
Shares shall be deposited into the Account.
     3. The Participant acknowledges and agrees that (i) if there is not a
market in the Common Stock or (ii) the Company determines in its sole discretion
that the procedure described in Paragraph 1 is not advisable or sufficient, the
Company will have the right to make other arrangements to satisfy the
Withholding Taxes due upon issuance of the Shares with respect to the RSUs,
including, but not limited to, the right to deduct amounts from salary or
payments of any kind otherwise due to the Participant or withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the statutory minimum withholding amount.
     4. The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this grant and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this grant or the transactions contemplated by this
Agreement.
     5. The Participant represents to the Company that, as of the date hereof,
he is not aware of any material nonpublic information about the Company or the
Common Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Exhibit A, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c) issued
under such Act.
     IN WITNESS WHEREOF, the undersigned has executed this Exhibit B as of the
last date indicated below.

            PARTICIPANT:
      /s/ Michael Chasen       Print Name:   Michael Chasen     
Date:              October 15, 2009     

- 8 -